COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                      CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196                 CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                 LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                       GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                   CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                         February 6, 2015

    Catherine Luft                                       James Christopher Abel
    Assistant Criminal District Attorney                 Law Offices of J. Christopher Abel,
    1450 East McKinney                                   PLLC
    Denton, TX 76201                                     2609 Sagebrush Dr., Suite 202
    * DELIVERED VIA E-MAIL *                             Flower Mound, TX 75028
                                                         * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-14-00508-CR, 02-14-00509-CR
                 Trial Court Case Number: F-2012-1789-A, F-2012-1790-A

    Style:       Nicole Dobry
                 v.
                 The State of Texas

          The clerk’s record has been filed under the date of Wednesday, February
    4, 2015 in the above referenced cause.

                                                            Respectfully yours,

                                                            DEBRA SPISAK, CLERK


                                                            By: Bonnie Alexander, Deputy Clerk